 446DECISIONSOF NATIONAL LABOR RELATIONS BOARDJ. C. Penney Company StoreNo. 1345,Honolulu, Ha-waii' and International Association of Machinists &AerospaceWorkers,Honolulu Lodge No. 1245,AFL-CIO,Petitioner.Case 37-RC-1691April 19, 1972DECISIONAND DIRECTION OF ELECTIONBY MEMBERS FANNING,JENKINS AND KENNEDYUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, a hearing was heldbefore Hearing Officer Dennis R. MacCarthy. Fol-lowing the hearing and pursuant to Section 102.67 ofthe National Labor Relations Board Rules and Reg-ulations and Statements of Procedure, Series 8, asamended, and by direction of the Regional Directorfor Region 20, the case was transferred to the Na-tional Labor Relations Board for decision. Briefs werefiled by both the Employer and the Petitioner.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ingsmade at the hearing and finds no prejudicialerror. The rulings are hereby affirmed.Upon the entire record in this case, the NationalLabor Relations Board finds:1.The Employer is engaged in commerce within themeaning of the Act and it will effectuate the purposesof the Act to assert jurisdiction herein.2. The labor organization involved claims to repre-sent certain employees of the Employer.3.A question affecting commerce exists concerningthe representation of employees of the Employerwithin the meaning of Sections 9(c)(1) and 2(6) and(7) of the Act.4.The Employer is a Delaware corporation en-gaged in operating a retail chain of department storeson a multistate basis. The subject case involves onlythe Employer's Honolulu, Hawaii, store no. 1345.The Petitioner seeks to represent the auto serviceemployees of the automotive center, which the Em-ployer calls "TBA" (tires, battery, automotive acces-sories),at the Employer's Kahala Mall store. TheEmployer contends that only a storewide unit is ap-propriate.The Employer's Kahala Mall operation consists ofa retail store which includes an automotive center.The automotive center occupies space in a corner ofthe main building, and customers may enter the auto-motive sales area from the main store or from theThe Employer's name appears as corrected at the hearing.street. The only access to the service area is througha door leading from the automotive sales area. Theautomotive center opens 1-1/2 hours before the mainstore.The Employer has approximately 106 employees atitsKahala Mall operation, of whom approximately 12are supervisors. The total employee complement in-cludes 22 employees in the automobile center ofwhom 14 are service employees. Only the service em-ployees in the automobile center are involved in thisproceeding.Twenty-two individuals regularly work in the auto-motive center. A department manager is in charge ofoverall operations. The automotive supplies are soldby seven sales associates, five of whom are compen-sated on a commission basis, whereas the remainingtwo are hourly paid. With respect to the service func-tions,a service supervisor assigns work to sevenservice specialists and four servicemen. Also includedin the petitioned-for unit are two stock clerks. Allservice employees are hourly paid. As heretofore in-dicated, the Petitioner seeks a service unit, excludingall sales personnel.The Petitioner would include the following auto-motive center employees in its requested unit:1.Approximately seven service specialists. Theseemployees perform automotive tuneups, brake over-hauls, air-conditioning work, front wheel alignment,and any special type of work of this nature. The workmay be generally described as the replacement ofparts rather than the repair of such parts. They do not,for example, perform major engine repairs such astransmission work or valve jobs.2.Approximately four general servicemen. Thegeneral servicemen lubricate cars, install shock ab-sorbers, install batteries,mount tires, and performother general service-type work.3.Approximately two stock clerks. The stock clerksreceive related automotive merchandise and transportit to the stockroom. They also send merchandise tothe sales area and parts to the service specialists.4.The service supervisor. The service supervisorspeaks with customers, diagnoses the problem, andassigns the work to be done to the service specialistsor servicemen. He schedules the hours for the men todo the work and he is responsible for the operation ofthe service area.As stated earlier, the automotive center is dividedinto a sales floor and a service area. From the recordit appears that all of the requested employees work inthe service area,2 whereas the excluded employeeswork in the sales area. The service employees in the2 It is not entirely clear where the two stockmen work. While it seemsreasonable to assume that there would be stockwork in both the service areaand the sales area,we note that the stockroom is located on a second level,above the automotive center.196 NLRB No. 63 J.C. PENNEY COMPANY447automotive center wear uniforms while the sales em-ployees do not.There is no evidence of any interchange of serviceemployees with other employees nor is there evidenceof employee interchange within the automotive cen-ter.The Employer stated, however, that one of theservicemen requested to move into the sales area, andwas so transferred, apparently on a permanent basis.Service specialists generally are hired alreadyknowledgeable in a specific type of work, althoughsomehave been trained on the job. They are all in-structed to perform the work in a prescribed mannerestablished by the Employer. The Employer furnishesthe service employees with tools and equipment, butsome of the employees use their own tools and are notdicouraged from doing so.Auto service employees do not ordinarily work out-side of the service area, and do not sell parts or sup-plies in thesales areaof the automotive center. Theextent of their selling duties is apparently to refer acustomer to a salesman. There are no salesmen sta-tioned in the service area. As heretofore stated, salespersonnel and auto service employees do not inter-change, and none of the sales people appears qualifiedto perform the service jobs.Although all employees at the Employer's KahalaMall operations enjoy the same conditions of workand employee benefits, the record in this case per-suades us that the automotive service employees area homogeneous and identifiable grouping, depart-mental in character and sufficiently distinct from theother departments in the store to warrant their sep-arate representation.'The seven service specialists spend substantially allof their time doing mechanical work, such as enginetuneups, brake overhauls, air-conditioning work, andfront-wheel alignment, all of which involve the exer-cise of substantial skills. The four servicemen performless skilled work of a general nature. All the peti-tioned-for employees work in a separate area of theautomotive center and have little contact with salespersonnel. No interchangeexistsbetween them andsalespersonnel. They are compensated on a differentbasis than are the salesmen in the automotive center,and generally receive a higher wage. We also note thatno labor organization seeks to represent these em-ployees in a broader unit. In view of the aforemen-tioned facts, we find that the employees sought hereinhave a mutuality of interests not shared by other em-ployeeswhich is sufficient to justify their estab-3 J. C. Penney Company,151 NLRB 53;Montgomery Ward & Co, Inc,150NLRB 598.°We distinguishour holding here from the two recentSears, Roebuck &Co., cases, 184 NLRB No. 36, and 182 NLRB 609, respectively, where theBoard refused to grant separate automotive centerunits excluding salespersonnel,finding instead that units consisting of all automotive center em-lishment as a separate bargaining unit .4 Accordingly,we find that the following employees of the Employerconstitute a unit appropriate for the purpose of collec-tive bargaining within the meaning of Section 9(b) ofthe Act:All employees engaged in automobile servicework employed in the automotive center of theEmployer's Kahala Mall, Honolulu, Hawaii, op-erations,includingservicespecialists,servicemen, and stockmen; excluding all otheremployees, office clerical employees,salesmen,guards, and supervisors as defined in the Act.'[Direction of Electionand Excelsiorfootnoteomitted from publication.]MEMBER KENNEDY, concurring in part and dissentingin part:I concur with the decision of my colleagues that aunitofautomotivecenteremployeesattheEmployer's Honolulu, Hawaii, store is appropriate forcollective bargaining.Contrary to my colleagues,however, I would find that in the circumstances of thiscase the smallest appropriate unit should encompassall employees assigned to the automotive service cen-ter, including the sales specialists and sales associates.There are 22 employees in the automotive center. Thefragmentation of this unit to exclude the seven salesemployees is not warranted in my view.A review of the record herein persuades me that theBoard should follow in this case its recent decisionsinSears, Roebuck & Co.,184 NLRB No. 36 and 182NLRB 609. In both of those cases, the Board conclud-ed that only a unit which included the salespeoplewould be appropriate. The Board noted that the "in-stallers and the salesmen complement each other;most sales are not successfully consummated untilthere has been a successful installation of the itemsold."6 The Board recognized in both of the citedSearscases that automotive center employees consti-tute a "functionally integrated group working in arecognized product line-automotive services andsales."ployees weretheminimumappropriateunits. In theSearscases, theservicemen spent mostof their time performingroutine installations,sales-men were stationedin the servicearea, servicemen did some selling,salesmendid someinstalling,interchangewas frequent,and the work of theservicemenwas closelyrelatedto that of the salespersonnel. In the instantcase, there is a nucleusof skilledmechanical employees(the servicespecial-ists)and therecord moveoverrevealsthe absence of any closerelationshipbetween theworkof the requested employeesand any othergroupof employ-ees employedby the Employerat itsKahalaMall operations3The partiesagreed to includethe service supervisorin the unit. Whilethere is record evidence indicating that his inclusion maybe warranted, thereIs other evidence tendingto showthat he recommends hiring and firing, andhis recommendationswould carrysomeweightFurther testimony showsthat he does not performunit workon a regular basis and assigns the workto be done and schedulesthe hoursfor the mento dothe work.His rate ofpay is higher than the rate receivedby the servicespecialists.As we areunable to determineclearly from therecord whether the "service supervisor"is a supervisor within the meaning ofthe Act,we shall permit him to votesubject to challenge.6Sears,Roebuck & Co,184 NLRB No. 36. 448DECISIONSOF NATIONAL LABOR RELATIONS BOARDThe record herein does not support a conclusionthat the service specialists and servicemen comprise anucleus of craft employees. The servicemen performroutine and repetitive tasks such as mounting tires,lubricating cars, and installing batteries and shockabsorbers. The service specialists do not perform theskillsof a journeyman automotive mechanic. Novalve or transmission work is performed at the auto-motive centers. No majorenginework is performedby the service specialist. Their work involves the re-placement of parts which can be installed withoutopening theengine.The record establishes that cus-tomers requiring major engine work are turned away.Both sales and service employees work under thesupervision of the department manager. It is clear thaton major items sold in the automotive center, such astires, batteries, and other accessories, the installationis a constituent part of the transaction, requiring closecoordination between the sales and service personnel.After thesalesman sellsan item for installation, hetakes the customer to the service group for completionof the transaction. Conversely, when the servicemannotes a defective shock absorber or other part he rec-ommends to the customer the purchase of a replace-ment. If successful in originating a sale, theserviceman would take the customer to the salesmanto complete and write up the sale.Inmy view, the functional integration militatesagainst findinga segmentof the automotive depart-ment to constitute an appropriate unit. As I see it,there is a clear community of interest between thesales and service employees. Accordingly, I wouldbroaden the unit to include all employees in the auto-motive center.